COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


 Cause Number:              01-19-00011-CV
 Trial Court Cause
 Number:                    2018-46488
 Style:                     Richard Andert Robins
                            v. Commission for Lawyer Discipline d/b/a Texas Bar a/k/a State Bar of Texas
 Date motion filed*:        September 4, 2019
 Type of motion:            Motion for Extension of Time to File Reply Brief
 Party filing motion:       Appellant
 Document to be filed:      Reply Brief

Is appeal accelerated?      Yes       No

 If motion to extend time:
          Original due date:                             July 17, 2019
          Number of previous extensions granted:         2
          Date Requested:                                September 10, 2019

Ordered that motion is:

             Granted
                   If document is to be filed, document due: September 13, 2019
                        The Court will not grant additional motions to extend time
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other:


Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually           Acting for the Court

Date: September 10, 2019